IN THE
TENTH COURT OF APPEALS










 

No. 10-07-00115-CR
 
danyell daniels,
                                                                                    Appellant
 v.
 
The State of Texas,
                                                                                    Appellee
 
 
 

From the 13th District Court
Navarro County, Texas
Trial Court No. 31088
 

ABATEMENT ORDER

 
Appellant’s brief was due on or before September 24,
2007.  On October 8, 2007, we sent a letter to Appellant’s counsel about this
due date and stated that unless a brief or satisfactory response was received
within ten days, the Court would abate this appeal and order the trial court to
immediately conduct a hearing.  To date, no brief or response has been filed.
The Court abates this cause to the trial court
with instructions to hold a hearing to determine: (1) why a proper brief has
not been filed on Appellant’s behalf; (2)
whether Appellant’s attorney has
abandoned the appeal; and (3) whether Appellant still desires to proceed with
the appeal; and (4) whether Appellant desires to represent himself.  See
Tex. R. App. P. 38.8(b)(2); Fewins
v. State, 170 S.W.3d 293 (Tex. App.—Waco 2005, order) (Fewins
contains an extended discussion of these issues).
The trial court shall conduct the hearing within
thirty days after the date of this order.  The trial court clerk and court
reporter shall file supplemental records within forty-five days after the date
of this order.  See Fewins, 170 S.W.3d at 296-97.
             

                          
                                             
PER CURIAM
 
Before Chief Justice
Gray,
Justice
Vance, and
Justice
Reyna
Appeal
abated
Order issued and filed November
21, 2007
Do not publish